 



Exhibit 10.3
June 6, 2007
Halifax Corporation
5250 Cherokee Avenue
Pursuant to a subordination agreement dated March 6, 2002 between Provident Bank
and the subordinated debt holders, Research Industries, further assigned on
June 29, 2005 to the Arch C. Scurlock Children’s Trust, the maturity date of the
remaining principal balance of $500,000 on the 8% promissory notes plus accrued
interest thereon are extended to July 1, 2009.
All other terms and conditions of the notes remain the same.
Dated this 6th day of June 2007
The Arch C. Scurlock Children’s Trust

         
/s/ Nancy M. Scurlock
 
       
Nancy M. Scurlock, Trustee
  Arch C. Scurlock, Jr., Trustee    
 
       
/s/ Mary Scurlock Adamson
       
 
       
Mary Scurlock Adamson, Trustee
  John H. Grover Trustee    
 
       
/s/ Joseph Sciacca
  6/29/07    
 
       
HALIFAX CORPORATION
  DATE    
Joseph Sciacca, CFO
       

 



--------------------------------------------------------------------------------



 



June 6, 2007
Halifax Corporation
5250 Cherokee Avenue
Pursuant to a subordination agreement dated March 6, 2002 between Provident Bank
and the subordinated debt holders, Research Industries, further assigned on
June 29, 2005 to the Arch C. Scurlock Children’s Trust, the maturity date of the
remaining principal balance of $500,000 on the 8% promissory notes plus accrued
interest thereon are extended to July 1, 2009.
All other terms and conditions of the notes remain the same.
Dated this 29th day of June 2007
The Arch C. Scurlock Children’s Trust

         
 
Nancy M. Scurlock, Trustee
  /s/ Arch C. Scurlock
 
Arch C. Scurlock, Jr., Trustee    
 
       
 
  /s/ John H. Grover    
 
       
Mary Scurlock Adamson, Trustee
  John H. Grover Trustee    
 
       
/s/ Joseph Sciacca
  6/29/07    
 
       
HALIFAX CORPORATION
  DATE    
Joseph Sciacca, CFO
       

 